 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK ELI HEARD, III,                             Case No. 1:18-cv-00736-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       MOTION TO VOLUNTARILY DISMISS
13          v.                                         THIS ACTION
14   ALLISON, et al.,                                  (ECF No. 11)
15                      Defendants.
16

17          Plaintiff Frank Eli Heard, III (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. Plaintiff initiated this action on

19   May 30, 2018.

20          On December 26, 2018, Plaintiff filed a “motion to dismiss petition.” (ECF No. 11.)

21   Plaintiff states that his complaint has been resolved with CDCR. Plaintiff also requests that the

22   Court dismiss its order granting Plaintiff’s request to proceed in forma pauperis and directing

23   payment of the filing fee.

24          As noted above, the Court has granted Plaintiff’s request to proceed in forma pauperis in

25   this action. (ECF No. 7.) Accordingly, Plaintiff is now required to pay the $350.00 filing fee in

26   installments withdrawn from his prisoner trust account, as required by Title 28 U.S.C.

27   § 1915(b)(1), which states:

28   ///
                                                       1
 1          [I]f a prisoner brings a civil action or files an appeal in forma pauperis, the
            prisoner shall be required to pay the full amount of a filing fee. The court shall
 2          assess and, when funds exist, collect, as a partial payment of any court fees
 3          required by law, an initial partial filing fee of 20 percent of the greater of—

 4          (A) the average monthly deposits to the prisoner’s account; or

 5          (B) the average monthly balance in the prisoner’s account for the 6-monthly
            period immediately proceeding the filing of the complaint or notice of appeal.
 6

 7   Title 28 U.S.C. § 1915 does not provide any authority or mechanism for the Court to reduce or

 8   waive the payment of Plaintiff’s filing fee, suspend collection of the filing fee, or to reimburse

 9   any payments already made. This is true whether Plaintiff decides to voluntarily dismiss this

10   action or not. As such, the request for relief from the filing fee is denied.

11          With respect to Plaintiff’s motion to dismiss, “under Rule 41(a)(1)(i), a plaintiff has an

12   absolute right to voluntarily dismiss his action prior to service by the defendant of an answer or a

13   motion for summary judgment.” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193

14   F.3d 1074, 1077 (9th Cir. 1999) (quotation and citation omitted). “[A] dismissal under Rule

15   41(a)(1) is effective on filing, no court order is required, the parties are left as though no action

16   had been brought, the defendant can’t complain, and the district court lacks jurisdiction to do

17   anything about it.” Id. at 1078. No defendant has been served in this action and no defendant has

18   filed an answer or motion for summary judgment.

19          Accordingly, this action is terminated by operation of law without further order from the

20   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

21   motions and deadlines, and close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     December 28, 2018                            /s/ Barbara    A. McAuliffe             _
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        2
